Citation Nr: 0002375	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) payment or 
reimbursement for non-VA medical care administered from 
February 7, 1996, through February 16, 1996, at St. Joseph 
Hospital.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
August 1945.  

The Board of Veterans' Appeals (Board) notes again that to 
date nothing has been added to the record before it that 
reflects that the veteran's claim of entitlement to service 
connection for a cardiovascular disorder has been addressed 
by the VA Regional Office (RO).  The VARO should take 
appropriate action on the veteran's claim of entitlement to 
service connection for a cardiovascular disability as soon as 
is practicable.  


REMAND

This matter was previously before the Board, but was remanded 
in May 1999 because the records provided to the Board did not 
contain documents referred to in the Statement of the Case 
(SOC) that appeared to be pertinent to the claim on appeal.  
In particular, the record before the Board did not contain 
the claim, the Medical Administration Service (MAS) decision 
on that claim, a Notice of Disagreement (NOD), or any 
documentation submitted in support of the claim or prepared 
by VA in response thereto prior to the July 1996 SOC.  

The Board is aware that the original development of this 
claim for reimbursement probably occurred at the VA Medical 
Center (MC) in Albuquerque, not at the VARO, and so the 
records that the Board sought in its first remand, and that 
it seeks now, are probably in the custody of the VAMC, not 
the VARO.  It appears the only action taken on remand was 
that copies of VA treatment records were added to the claims 
folder by someone whose initials are "gd."  Among those 
documents there is no copy of the VA Form 10-583, Claim for 
Payment of Cost of Unauthorized Medical Services, for 
services rendered to the veteran for the period in question, 
nor is there a copy of documentation of the administrative 
and clinical review of the veteran's claim conducted in May 
1996.  Likewise, the record available to the Board does not 
include a copy of the June 8, 1996, letter and notice of 
appellate rights reportedly sent to the veteran, nor does it 
contain a letter from the veteran reportedly received June 
10, 1996, that was described in the SOC as a NOD, or a copy 
of the June 11, 1996, letter acknowledging receipt of that 
NOD.  The SOC also refers to subsequent action taken in June 
and July 1996 that included a "re-review" of the veteran's 
claim for reimbursement, but no other documentation of that 
action has been added to the record before the Board.  The 
fact remains that the only documentation of any of the 
aforesaid action is the reference to said action that appears 
in the SOC.  

In the record before the Board there is no explanation as to 
why the documents referred to in the SOC and requested by the 
Board in its prior remand are not available to the Board at 
this time.  Although it is possible that the items identified 
above are irretrievably lost, it is not clear from the record 
that such is the case and the Board will not proceed to 
review this claim until it is satisfied that the record is 
clear in that regard.  As the veteran's representative noted 
in his written brief dated in January 2000, it does not 
appear that the action taken on remand fulfilled the terms of 
the remand.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a Board remand created the right to 
compliance with the remand order.  Accordingly, additional 
action is necessary in this case, and it is hereby REMANDED 
for the following action:  

1.  The appropriate element of VA should 
obtain and associate with the claims 
folder either copies or the originals of 
the VA Form 10-583, Claim for Payment of 
Cost of Unauthorized Medical Services, 
for services rendered to the veteran for 
the period in question; documentation of 
the administrative and clinical review of 
the veteran's claim conducted in May 
1996; the June 8, 1996, letter and notice 
of appellate rights sent to the veteran; 
a letter from the veteran received June 
10, 1996; the June 11, 1996, letter 
acknowledging receipt of that NOD; and 
any available documentation regarding the 
subsequent action taken in June and July 
1996 that included a "re-review" of the 
veteran's claim for reimbursement.  The 
Board suggests that these records might 
be in a manila folder labeled "Medical 
Administration Service Administrative 
Records" that would be maintained not at 
the VARO but at a VAMC.  

2.  If copies or the originals of any of 
those documents are not available, the 
fact of and reason for their 
unavailability, as well as a description 
of the efforts undertaken to locate them, 
should be documented in the claims 
folder.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



